FILED
                             NOT FOR PUBLICATION                             JUN 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JESSIE LEWIS,                                     No. 12-16867

               Plaintiff - Appellant,             D.C. No. 2:12-cv-00936-JAT-BSB

  v.
                                                  MEMORANDUM *
UNKNOWN DIPONZIO,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Arizona state prisoner Jessie Lewis appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging violations of his

Fourteenth Amendment rights in connection with defendant’s refusal to discipline

another officer after that officer cited Lewis for loitering. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A,

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and for an abuse of discretion

a decision to dismiss a complaint without leave to amend, Lopez v. Smith, 203 F.3d

1122, 1130 (9th Cir. 2000) (en banc). We affirm.

      The district court properly dismissed Lewis’s action because Lewis failed to

allege facts showing that defendant’s conduct deprived him of a federal right. See

42 U.S.C. § 1983; Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986)

(stating elements of a cause of action under § 1983).

      The district court did not abuse its discretion by dismissing without leave to

amend after providing Lewis with one opportunity to amend and concluding that

further amendment would be futile. See Cato v. United States, 70 F.3d 1103,

1106-07 (9th Cir. 1995) (dismissal without leave to amend is not an abuse of

discretion where amendment would be futile).

      Lewis’s motions for appointment of counsel and for relief from appeal are

denied.

      AFFIRMED.




                                          2                                    12-16867